The supplement to the last office action is issued because of examiner’s inadvertent omission of some amended claim element in the last office action. In particular, examiner did not review a part of the amended claim element, ‘an estimation of workload characteristics’ in amended claims 1, 8, and 16.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-4, 6-9, 12-13, 15-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Murgia et al. (US 2018/0198838 A1), hereinafter “Murgia” in view of David J. Ryan (US 2010/0216477 A1), hereinafter “Ryan” and further in view of Azizi et al. (US 2019/0364492 A1), hereinafter “Azizi” and CHEN et al. (US 2020/0367109 A1), hereinafter “Chen”.
Claims 1, 8, and 16 (Revised): 
Claim 1 is for a system that that comprises a core network and radio access nodes, claim 8 is for a method by a core network and claim 16 is for a method by a radio access node.
Regarding claim 1, Murgia teaches ‘a system’ (Murgia: [abstract], “The systems and methods of the present disclosure are directed towards a dynamic system that is configured to identify and map networked traffic, such as that of video, voice, file transfer, and web based applications to predetermined Quality of Service (QoS) classes”), comprising:
‘a bearer channel monitor configured to connect to bearer channels connected to radio access nodes and to monitor data transmissions across the bearer channels’ (implied by Murgia: [0076] In some embodiments, the monitoring agent 197 monitors, measures and collects data on a predetermined frequency”), ‘wherein the data transmission includes information indicating a change in quality of service of the bearer channels’ (Murgia: [0009], "the classifier can also classify the first data stream into an updated QoS class based the traffic pattern. The classifier can also assign a second priority level to the first data stream based on the updated QoS class").
Murgia however fails to expressly teach, ‘a pattern to data analyzer configured to detect patterns within the data transmissions;
a history mapper configured to store historical bearer mappings of the radio access nodes’, it does not expressly teach, ‘a pattern to data analyzer configured to detect patterns within the data transmissions; a history mapper configured to store historical bearer mappings of the radio access nodes’.
Ryan in the same field of endeavor teaches, ‘a pattern to data analyzer configured to detect patterns within the data transmissions’ (Ryan: [Abstract], “A base station tracks its local usage pattern to generate a set of historical usage statistics”; see also Fig. 6, step 602; data transmission is part of usage); 
‘a history mapper configured to store historical bearer mappings of the radio access nodes’ (storing is implied by the disclosure that the monitored data is used for resource allocation, “The server may generate a frequency resource allocation plan to allocate shared resources most efficiently to various base stations based on historical usage information.” ([Abstract]), 
‘Wherein the historical bearer mappings include resource-set profiles for the radio access nodes with bearers mapped to resource sets’ (implied by disclosures by Ryan regarding historical usage, “frequency resource allocation plan must allocate all the channels to reflect the actual historical usage by the radio access nodes in the system 900” ([0063], lines 1-5), and, “Those usage scenarios include, but are not limited to: commute hour channels 1002; peak hour channels 1004; workweek, non-commute channels 1006; work hour channels 1008; weekend, non-event channels 1010; event weekend channels 1012; and evening channel allocation 1014” ([0062], lines 10-15, and that the historical usage data includes the channels which may be considered as resource sets for bearers). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine teaching of Ryan with that of Murgia so that future predictions may be made regarding resource allocations to optimize network performance with knowledge of usage data pattern and history.
Murgia teaches, ‘a quality of service monitor configured to identify quality of service class identifier(QCI) levels of the data transmissions and monitor for changes in the QCI levels’  (Murgia: [0262], “The method 900 can include determining if the data stream's traffic pattern matches the traffic pattern of a classified QoS class”; lines 16-18, “If the characteristics of the data stream aren't improved, the classifier can be updated (step 909); see fig. 9; update indicates change in the QoS class), 
‘wherein the insights provide understandings on usage of the bearer channels’ (Murgia: [0081], "The monitoring service 198 and/or monitoring agent 197 may measure the total and per session system resource usage, as well as application and networking performance"), and ‘an estimation of workload characteristics’ ([0081], lines 18-20, “The monitoring service 198 and/or monitoring agent 197 may measure network latency, delay and volume per user-session or ICA session”; latency, delay and volume provide the estimation of workload characteristics);
‘a stream classifier configured to generate insights by performing a cognitive analysis on the data transmission, the patterns and the QCI levels’ (Murgia: [0259] The QoS module 800 can include a classifier 801. The classifier 801 can include an application, service, daemon, routine, or other executable logic for classifying incoming data streams based on traffic patterns”).
Combination of Murgia and Ryan however does not expressly teach but in the same field of endeavor Azizi teaches, ‘a resource profile to bearer mapper configured to receive resource set information from the radio access nodes’ (Azizi: [0602], “Controller 1610 may then evaluate the multiple channel instances in 2320 based on the operational profile in order to identify a channel instance that best matches the operational profile”).
It would have been obvious to one of ordinary skill in the art to combine teaching of Azizi with that of combination of Murgia and Ryan so that existing resource profile to bearer mapping is received by the core network so that future resource update may be provided to the access network when needed to maintain the quality of service and quality of service class priority. 
Combination of Murgia, Ryan and Azizi however does not expressly teach but in the same field of endeavor Chen teaches, ‘the resource profile to bearer mapper further configured to generate updated bearer mappings for the radio access nodes based on the insights and the resource set information’ (implied by disclosure in Chen, “a network slice priority, when configuring a data radio bearer (DRB) of a slice related session (Chen: [0129], lines 11-13, ), and regarding network-slice configuration updating signaling, “receiving network-slice information, from a core-network node, in the network-slice information through an interface establishment signaling, an access-network- node configuration updating signaling, a core network node configuration updating signaling, an information-reporting/reporting-configuration/reporting- control signaling, a Quality-of-Service information updating signaling, a network-slice configuration updating signaling” (Chen: clm. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Chen with that of the combination of Murgia, Ryan and Azizi so that bearers are selected as per priority level, as disclosed by Chen, “5G access-network node will consider configuring a higher MAC scheduling priority-level for a bearer corresponding to a high-priority-level network slice, or when considering an inter-slice resource exchange, a 5G access-network node will provide a high-priority-level slice with a higher resource-sharing right” ([0129], lines 11-18).
Regarding claim 8, it a method implemented by the system of claim 1. Claim is rejected based on rejection of claim 1.
Regarding claim 16, it a computer implemented method for access network.
The claim element, ‘connecting a user equipment to a radio access node over a radio bearer’ (Murgia fig. 1 discloses user equipment connected to the access network); 
‘generating a channel identification related to the user equipment’ (implied based on channel allocation principles when channels are allocated, channel ID related to a user equipment is generated); and
‘transmitting, over a network bearer, to a core network, user equipment information of the user equipment and the channel identification, the user equipment information including a quality of service class identifier (QCI) level’ (discussed above in claim 1) and ‘additional information indicating change in quality of service of the radio access node’ (discussed above in claim 1);
‘transmitting resource set information to the core network, wherein the resource set information includes a number of resource sets operating on the radio access node (Azizi, [0602], “Controller 1610 may then evaluate the multiple channel instances in 2320 based on the operational profile in order to identify a channel instance that best matches the operational profile”), 
‘where each resource set of the resource sets is configured to translate radio signals received from the user equipment to data signals for transmission to the network’ (implied based on the fact that this is part of the access network functionality);
‘receiving an updated bearer mappings to be implemented across the resource sets, wherein the updated bearer mapping includes a resource set profile for the radio access node with bearers mapped to the resource sets, and wherein the updated bearer mappings is a result of insights providing an estimation of workload characteristics;
and implementing the updated bearer mapping on the radio access node’ (implied by disclosure by Murgia regarding estimation of workload characteristics as discussed above in claim 1, and in Chen, “a network slice priority, when configuring a data radio bearer (DRB) of a slice related session (Chen: [0129], lines 11-13, ), and regarding network-slice configuration updating signaling, “receiving network-slice information, from a core-network node, in the network-slice information through an interface establishment signaling, an access-network- node configuration updating signaling, a core network node configuration updating signaling, an information-reporting/reporting-configuration/reporting- control signaling, a Quality-of-Service information updating signaling, a network-slice configuration updating signaling” (Chen: clm. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Chen with that of the combination of Murgia, Ryan and Azizi so that bearers are selected as per priority level, as disclosed by Chen, “5G access-network node will consider configuring a higher MAC scheduling priority-level for a bearer corresponding to a high-priority-level network slice, or when considering an inter-slice resource exchange, a 5G access-network node will provide a high-priority-level slice with a higher resource-sharing right” ([0129], lines 11-18).
Claim is rejected based on rejection of claim 1 and above discussion.

/INTEKHAAB A SIDDIQUEE/Examiner, Art Unit 2462